DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ALFONSO DEL NEGRO,
                             Appellant,

                                     v.

                               CAITLIN KELLY,
                                  Appellee.

                               No. 4D21-1981

                               [May 12, 2022]

  Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Jennifer Waters, Judge; L.T. Case No. 18001262CCAXMX.

  Alfonso Del Negro, Conyers, pro se.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.